Citation Nr: 0704972	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  94-46 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to an effective date prior to July 
27, 1999, for a 100 percent disability evaluation for 
paranoid schizophrenia is the subject of a separate 
decision.)

REPRESENTATION

Veteran represented by:	Barbara J. Cook - Private 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 1993 rating decision.  In 
November 1998, the Board denied service connection for PTSD.  
In November 1999, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the November 1998 Board 
decision and remanded the matter.

In August 2000, the Board again denied service connection for 
PTSD, but in December 2000, the then Vice Chairman of the 
Board ordered reconsideration of the decision.

The Board again denied service connection for PTSD in 
December 2003; but in May 2005, the CAVC (in conjunction with 
the terms of a Joint Motion for Remand) vacated the Board's 
decision and remanded the case.  The Board, consistent with 
the joint motion, remanded the claim in November 2005.  As 
such, because the CAVC vacated the December 2003 decision, 
the posture of the case is essentially as it was when the 
Motion for Reconsideration was granted in December 2000 and 
therefore it will again be adjudicated by a panel of three 
veterans law judges.

The issue of an earlier effective date for the grant of a 100 
percent rating for schizophrenia was raised in the Board's 
December 2005 remand, with instructions that the RO issue a 
statement of the case.  This was accomplished in May 2006 and 
the veteran perfected an appeal with regard to this issue in 
June 2006.  However, because this issue was not addressed by 
the motion for reconsideration, it does not require 
adjudication by a panel of three veterans law judges.  As 
such, this issue will be addressed in a separate Board 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of stressful 
experiences during his period of active duty in Korea; and a 
VA physician indicated in 1995 that he was treating the 
veteran for PTSD.

The record reflects the veteran was assigned to the 76th 
Anti-Aircraft Artillery Automatic Weapons Battalion from 
September 1951 through at least April 1952.  He asserts that 
he was exposed to ongoing fire from weapons during this tour 
of duty, and unit records have confirmed that it fired its 
weapons.

Service medical records also include a March 1952 entry 
indicating a history of a head injury which the veteran 
apparently sustained in a jeep accident.  Since service, he 
asserted that this jeep accident involved being thrown into 
freezing water and nearly drowning, although this aspect of 
the event is not described in any records contemporary with 
service.

While more recent examinations of the veteran have not 
concluded with a diagnosis of PTSD, the lack of a diagnosis 
has been based in part on the absence of verified stressors.  
Since by the terms of the Joint Motion, it has been accepted 
the veteran was "working near where weapons were being 
fired" and he was involved in a jeep accident, an 
examination of the veteran was considered necessary to 
ascertain whether he has PTSD due to these particular 
verified stressors.

The Board remanded the veteran's claim for the required 
examination in November 2005 with the request that the 
veteran be scheduled for a VA psychiatric examination before 
two examiners.  Consistent with the Court's Order, the Remand 
instructed that the examiners were to determine whether the 
veteran had PTSD and, if so, whether it was at least as 
likely as not (probability of at least 50 percent) that PTSD 
was related to the veteran's two verified stressors (the jeep 
accident and the exposure to weapons firing).  

The veteran was scheduled for a VA examination (which he 
underwent in February 2006); however, it does not appear that 
strict compliance with the Remand instructions occurred, 
which the Court requires.  First, although the report's 
narrative section indicates this was a "board of two" 
examination, only one examiner's name appears on it; and  
second, the examiner indicated that "none of [the veteran's] 
military stressors have been verifiable by any of his 
records," which contradicts the acceptance of the two 
stressors as verified.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  As strict compliance with the Board's 
remand instructions does not appear to have occurred, another 
remand is now required.  38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  If that physician is available, the February 
2006 VA examination report and claims file should 
be returned to the physician whose name appears on 
it, and an addendum should be prepared which 
documents whether another person participated in 
the veteran's examination.  If that is the case, 
that person should have his or her participation 
documented.  Likewise, the addendum should reflect 
(a) an awareness that it has been accepted as fact 
that the veteran was involved in a jeep accident in 
service, and that he worked near where weapons were 
fired during service, and (b) whether with this 
understanding, it may be concluded the veteran has 
PTSD as a result of either of these stressors.  

If any physician who participated in the February 
2006 examination of the veteran is not available, 
or only one performed the examination, or if it is 
otherwise considered medically necessary to re-
examine the veteran to provide the requested 
opinion, a re-examination should be arranged.  In 
any event, in order to comply with the Court's 
rulings, it is necessary that two examiners have 
participated in the evaluation of the veteran, and 
that they accept as an established fact, that the 
veteran was involved in a jeep accident in service, 
and that he worked near where weapons were fired 
during service, when offering their conclusion as 
to whether the veteran has PTSD, and if so, whether 
it is at least as likely as not (probability of at 
least 50 percent) that the PTSD is related to 
either of the two verified stressors ( the jeep 
accident and the exposure to weapons firing).  

2.  Upon receipt of a medical report that complies 
with the Court's requirements, the claim for 
service connection for PTSD should be re-
adjudicated.  If it remains denied, provide the 
veteran and his representative with a supplemental 
statement of the case which summarizes the evidence 
and references all pertinent legal authority.  
Allow an appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	 
__________________________	
	______________________________
        R. F. WILLIAMS				MICHAEL E. KILCOYNE  
         Veterans Law Judge  				      Veterans 
Law Judge  
      Board of Veterans' Appeals 	 		Board of 
Veterans' Appeals

________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


